NOT DESIGNATED FOR PUBLICATION

                                           No. 121,819

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                   JAMI COLLEENDEVA INGRAM,
                                           Appellant.


                                   MEMORANDUM OPINION

       Appeal from Saline District Court; RENE S. YOUNG, judge. Opinion filed July 17, 2020. Reversed
and remanded with directions.


       Submitted for summary disposition pursuant to K.S.A. 2019 Supp. 21-6820(g) and (h).


Before ARNOLD-BURGER, C.J., STANDRIDGE and POWELL, JJ.


       PER CURIAM: Jami Colleendeva Ingram appeals the district court's revocation of
her probation. We granted Ingram's motion for summary disposition in lieu of briefs
pursuant to Supreme Court Rule 7.041A (2020 Kan. S. Ct. R. 47). Because the district
court revoked Ingram's probation without first imposing required intermediate sanctions,
we reverse and remand to the district court.


                                FACTUAL AND PROCEDURAL HISTORY


       In March 2018, Ingram pled guilty to possession of methamphetamine, a level 5
drug felony, no proof of liability insurance, and circumvention of an ignition interlock


                                                 1
device. In September 2018, the district court granted Ingram probation with an
underlying controlling sentence of 21 months' imprisonment.


       Just a couple of months later, the State moved to revoke Ingram's probation,
alleging that she failed to report as directed. Ingram ultimately stipulated to violating
probation. The district court imposed a 12-day sanction on Ingram and extended her
probation.


       The State filed another motion to revoke probation in May 2019, alleging that
Ingram failed to report and failed to comply with all programs as directed. Again Ingram
stipulated to violating her probation. The district court revoked Ingram's probation. The
court modified Ingram's underlying sentence, ordering that all sentences be served
concurrently for a controlling term of 15 months imprisonment. The court ordered
Ingram to serve her underlying sentence.


       On appeal, Ingram argues the district court abused its discretion by revoking her
probation and ordering her to serve her underlying sentence.


                                          ANALYSIS


       Appellate courts review a district court's decision whether to revoke probation for
an abuse of discretion. A judicial action constitutes an abuse of discretion if (1) it is
arbitrary, fanciful, or unreasonable; (2) it is based on an error of law; or (3) it is based on
an error of fact. State v. Ingham, 308 Kan. 1466, 1469, 430 P.3d 931 (2018). Ingram
bears the burden of showing an abuse of discretion. State v. Thomas, 307 Kan. 733, 739,
415 P.3d 430 (2018).


       At the time Ingram committed her crimes of conviction, K.S.A. 22-3716 required
the district court to impose intermediate sanctions on a probationer who violated the
                                               2
terms of his or her probation. See K.S.A. 2017 Supp. 22-3716(c)(1)(A)-(E). Under this
version of the statute, the district court would be required to impose intermediate
sanctions—including a 120- or 180-day sanction—before the court could order Ingram to
serve the remainder of her underlying sentence. While certain exceptions could apply, the
district court in this case did not rely on any of those exceptions when it revoked Ingram's
probation. If this version of the statute applied, the district court was required to impose a
120- or 180-day sanction or rely on one of the listed exceptions to revoke her probation
and order her to serve her underlying sentence.


       However, the Legislature amended K.S.A. 22-3716 in 2019. L. 2019, ch. 59, § 10.
The amended statute eliminated the 120- and 180-day sanctions. K.S.A. 2019 Supp. 22-
3716(c)(1). Under the amended statute, the district court could revoke a probationer's
probation and impose the underlying sentence if the probationer has served a two- or
three-day sanction. K.S.A. 2019 Supp. 22-3716(c)(1)(C). Ingram had already served a
three-day sanction, so if the 2019 version of the statute applied the district court was free
to revoke her probation and order her to serve her underlying sentence.


       The question is, which version of K.S.A. 22-3716 applies?


       Recently, the Kansas Supreme Court addressed what version of K.S.A. 22-3716
controls in probation revocation hearings. In State v. Coleman, 311 Kan. ___, 460 P.3d
828, 832 (2020), the court held that a 2017 amendment to K.S.A. 22-3716 applied
prospectively and could not be applied retrospectively on probationers who committed
their crimes before the amendment took effect. The court reasoned that the statute did not
contain clear language of retroactivity and could not operate retrospectively.


       This court applied Coleman to hold that the 2019 amendment eliminating the 120-
and 180-day prison sanctions apply prospectively and cannot be applied to a probationer
who committed his or her crime prior to when the 2019 amendment took effect.
                                              3
Accordingly, this court held a probationer, who committed his crimes in 2017, was
required to be sanctioned under the version of K.S.A. 22-3716 in effect at the time he
committed his crimes. State v. Ratliff, No. 121,800, 2020 WL 2097488, at *2 (Kan. App.
2020) (unpublished opinion).


       The reasoning in Ratliff is persuasive. Because Ingram committed her offense in
March 2018, the law in effect in March 2018 applies. Under that version of the statute,
the district court had to impose a 120- or 180-day prison sanction before revoking
Ingram's probation and imposing the underlying sentence. The district court did not do
so, which is an error of law. The district court's legal error constitutes an abuse of
discretion requiring us to reverse its revocation and remand for a new revocation hearing
that applies the law in effect when Ingram committed her crime in March 2018.


       Reversed and remanded with directions.




                                              4